Title: To Thomas Jefferson from Joseph Yznardi, Sr., 19 July 1803
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


          
            Sir!
            Cadiz 19th. July 1803.
          
          It certainly causes me great uneasiness that your Excellency had received none of my letters; as they returned your Excelly. my most gracious thanks for the many honours & favours confer’d on me by your Excelly. while at that side of the Water, & particularly those shew’d me the day after my arrival; The 20th. July of last Year I did myself the honour of renewing and acknowledging my great obligations, and offering your Excelly. at same time my best wishes & desires; under which respects I continued after my arrival from Madrid; and on the 9th. instant I had the honour of repeating to your Excellency my best services, and requesting of your goodness not to forget my great friendship; but happily I see by your most valued & esteemed favour of the 10th. May, that your Excelly. has not forgot me & that I am still in your esteem & favour, assuring your Excelly. that I am quite happy and joyfull to be informed of your Excy. enjoying perfect health.—
          The Wine that your Excellency is pleased to order, will by very first oppertunity for either of the Places mention’d, be sent in 2 or 3. half Butts as they are easier stowed on board; & which I hope will meet entire approbation; and that your Excellency will have no need of availing of any Person for further missions; as in case I should not survive your Excy. my Son Patrick (who is well acquainted with the many obligations I am under to your Excely.) will on all occations & with the greatest pleasure obey any orders or Commands from your Excelly, with as much eagerness as myself—Mean time that I put in execution the remittance, believe me with the highest regard & veneration—
          Sir! Your most obedt. & most humble Servant—
          
            
              Josef Yznardy
            
          
        